Title: To James Madison from Thomas Appleton, 22 March 1809 (Abstract)
From: Appleton, Thomas
To: Madison, James


22 March 1809, Leghorn. The American consul encloses correspondence with Armstrong in Paris related to schooner John, copies of which he has also sent to U.S. consul William Lee at Bordeaux. These papers prove that the John owner violated the Embargo. His appointment must be sent to the new authorities in Leghorn, but even though his accreditation was to the old regime the local prefect has cooperated and permitted the crew to be examined. Believes owner will not escape penalties of the law, and Appleton calculates he will be “justly entitled to that portion” due him for his zealous pursuit of the matter. The John is in port, with cargo “under the Seals of Government.” Copies of four documents giving the firm of S. and W. Y. Purviance the rights to cargo are also enclosed, “but such was then the miserable state of credit of the house, that they could never come forward with the bondsmen which were requir’d,” and thus they had no effect. Within a few days the firm was bankrupt, and that ended their hope of recovering something from the cargo. A power of attorney from Tobias Lear in Algiers had been sent to Appleton in the hope he could recover a debt from Purviance which was in fact owed to the U.S. Legal measures availed nothing as they went into bankruptcy “on the very day I obtain’d Sentence against them.” The firm’s debts are nearly one hundred thousand dollars, and about twenty thousand dollars is said to be available to creditors (but these are doubtful assets). Samuel Purviance was granted safe-conduct, but Degen of the former firm of Degen and Purviance is still under arrest. As the U.S. is the main creditor, Appleton encloses a translation of the official “Statement of their Affairs” so that JM can determine what chance of recovery exists. Appleton needs a presidential commission addressed to “the present authority of the Empire” so that his standing locally is unquestioned. Hopes he can be of service both as consul and as naval agent. He is the only established American citizen left in the city since the recent bankruptcies, and his relatives in Boston would provide his bond.

The grand duchy has again been erected with the princess of Lucca as ruler. He regards this as a salutary step. The desolated principality of Piombino, which was nearly depopulated, is now revitalized by drainage projects and other measures undertaken by her direction. No word has been heard on the war between France and Austria, but there are many reports of ominous troop concentrations. No “firmness or consistency” is evident in Vienna. The dismissal of the British minister there seemed to make Austria in accord with France, but the subsequent admission of British men-of-war at Trieste and Fiume makes it appear that the Austrians believed the Spanish campaign might weaken France. Their errors force the Austrians to accept conditions that will make their emperor sovereign in name only. The continual violence between Austria and Hungary makes a revolt by Hungarians more likely in case of a Franco-Austrian war. Vienna is not aware of the danger, and Appleton thinks “that the Cession of Trieste, & Fiume will be the basis for a temporary reconciliation.”
